Citation Nr: 0307107	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  He died in June 1998, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied service connection 
for the cause of the veteran's death (one basis for 
dependency and indemnity compensation (DIC)).  In May 2001, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board, which conducted additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran served on active duty from 1944 to 1945, and 
he died in 1998.

3.  During his lifetime, the veteran's only established 
service-connected conditions were post-traumatic stress 
disorder (PTSD) and residuals of a gunshot wound with loss of 
muscle substance and atrophy with a scar of muscle group XIV 
of the left thigh.

4.  The primary cause of the veteran's death was pneumonia, 
and contributory causes of death were aspiration pneumonitis, 
a cerebrovascular accident (CVA), an intracerebral 
hemorrhage, and hypertension.  

5.  The primary and contributory causes of the veteran's 
death began many years after his active duty and were not 
caused by any incident of service.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes that discussions 
as contained in the initial May 2000 rating decision, in the 
July 2000 statement of the case, in a November 2001 
supplemental statement of the case, in a May 2001 Board 
remand, and in letters dated in June 2000 and June 2001 have 
provided the appellant with sufficient information regarding 
the applicable rules.  The appellant and her representative 
have submitted written arguments and testimony.  The letters, 
the statement of the case, and the supplemental statement of 
the case provided notice to the appellant of what was 
revealed by the evidence of record.  Additionally, these 
documents notified her why this evidence was insufficient to 
award the benefit sought.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty from January 1944 to 
November 1945.  The veteran's original death certificate 
shows that he died at home on June [redacted], 1998.  The immediate 
cause of death was listed as pneumonia, of one month's 
duration, due to or as a consequence of aspiration 
pneumonitis, due to or as a consequence of CVA.  The death 
certificate was signed by Dr. S. Chase.

During his lifetime, the veteran established service-
connected disabilities included PTSD and residuals of a 
gunshot wound with loss of muscle substance and atrophy with 
a scar of muscle group XIV of the left thigh, evaluated in 
combination as 70 percent disabling.

A review of the veteran's service medical records shows that 
he suffered a penetrating shell fragment wound to the left 
thigh in January 1945.  In March 1945, it was reported that 
the left thigh scar was adherent to the quadriceps muscle and 
that flexion was limited to 75 degrees and extension was to 
170 degrees.  On medical examination performed for separation 
purposes in November 1945, the veteran's lungs were listed as 
clinically normal.  A chest X-ray study was negative.  No 
neurological diagnoses were indicated other than paresthesia 
of the left thigh.  No muscle weakness was identified.  His 
blood pressure was 130/80.

At a VA examination in October 1946, no mention was made of 
any conditions implicated in the veteran's death.  The only 
diagnosis pertained to residuals of a gunshot wound.  e was 
noted to have full movement of the left knee.  There was some 
muscle tissue loss.  The scar was well-healed and not 
adherent.
At a VA examination performed in December 1948, the veteran's 
respiratory system and nervous system were listed as normal.  
His blood pressure was 130/84.  There was no change in the 
status of the left thigh shell fragment wound residuals.

At a VA examination in May 1973, the veteran reported that 
his left knee gave way approximately once per month.  On 
examination, there was atrophy and weakness of the left 
thigh.  But there was full range of motion of the left knee.  
It was noted that the veteran was rather obese, and that his 
blood pressure was 165/100.

VA outpatient treatment records dated in December 1994 
reflect that the veteran reported that his left leg was weak 
and caused him to fall frequently.  The examiner noted that 
the veteran's family reported that the veteran recently had 
multiple strokes (or CVAs).  Subsequent medical records 
reflect that the veteran was diagnosed with PTSD.

By a letter dated in January 1995, a private physician, F. A. 
Bellino, MD, indicated that the veteran had significant 
atrophy of the left thigh with loss of muscle mass and 
weakness.

Post-service medical records are negative for a lung disorder 
and a CVA until the 1990s.  A discharge summary from Maine 
Medical Center shows that the veteran was hospitalized from 
October 29, 1995 to November 24, 1995.  The reason for 
admission was listed as a change in mental status.  The 
examiner noted that the veteran had been placed on Coumadin 
as an outpatient for an episode of transient ischemic attacks 
(TIAs) which occurred over the course of several days, and 
that he was well until the day of admission, when his family 
noted confusion and found him slumped in the corner of a 
bathroom.  He was taken to the emergency room where a 
computed tomography (CT) scan revealed a right parenchymal 
bleed in the right basal ganglia, as well as ventricular 
blood.  A large clot formed, and the veteran underwent a 
craniotomy for evacuation of a right frontotemporal clot.  In 
contrast, the operative report indicates that the veteran had 
a past medical history of TIAs and hypertension, and was in 
his usual state of good health until that morning, when his 
wife found him in bed shaking and disoriented, with a left-
sided weakness.  He was brought to the Maine Medical Center 
where his eyes were open and he was disoriented with a left 
hemiparesis.  Over the next hour his neurological function 
deteriorated, and surgery was then performed.  The discharge 
diagnosis was right basal ganglia bleed with extension and 
coma.  The secondary diagnoses were mechanical ventilation, 
left lower lobe pneumonia, status post percutaneous 
endoscopic gastrostomy feeding tube, status post craniotomy 
with clot evacuation, and status post ventriculostomy.  The 
veteran was then transferred to a nursing home.

A discharge summary dated in October 1997 from New England 
Rehabilitation Hospital of Portland (NERH) shows that the 
veteran was hospitalized for most of October 1997.  It was 
noted that the veteran was status post right parenchymal 
bleed approximately 2 years previously, after which he was 
transferred to the Scarborough Veteran's Home where he stayed 
for approximately 21 months.  He was then treated at NERH 
from July 1997 to August 1997, and showed significant 
improvement functionally and neurologically.  He was 
subsequently transferred to Cedars Nursing home, where he had 
a significant functional decline, after which he was 
readmitted to NERH and received additional rehabilitation.  
He was discharged home at the end of October 1997.  The 
pertinent discharge diagnoses were left hemiparesis with 
spasticity, status post right CVA in 1995, compromised 
functional status, status post right parenchymal bleeding 
extending to the right basal ganglia in October 1995, history 
of hypertension, maintenance on seizure prophylaxis, with no 
report of a seizure since a stroke in 1995, and history of 
TIAs.

At a December 1997 VA orthopedic examination, it was noted 
that the veteran was totally chairbound.  He could feed 
himself haltingly, was unable to dress himself, was 
incontinent, and was unable to toilet himself.  The veteran's 
wife (the appellant) reported that since the veteran's left 
hemiparesis occurred, his left thigh weakness had worsened.  
She said that prior to the hemiparesis he could stand, and 
but now he was totally chairbound, which she felt was due to 
the left hemiparesis.

From March 3 to 9, 1998, the veteran was hospitalized at the 
Maine Medical Center (MMC).  It was noted that his level of 
consciousness had declined.  The assessment was paroxysmal 
atrial fibrillation, generalized atherosclerosis, cerebral 
vascular accident (CVA), and an upper respiratory infection.  

From April 6 to 9, 1998, the veteran was hospitalized at the 
MMC.  He had a decreased level of consciousness.  The 
diagnosis was hypoxia.

From May 5 to 9, 1998, the veteran was hospitalized at the 
MMC.  He was known to sleep most of the time and had been 
bedridden for some time.  The diagnoses were acute 
pneumonitis, rule out septicemia, advanced chronic 
obstructive pulmonary disease, status post CVA, and chronic 
atrial fibrillation/flutter.  

A discharge summary from Maine Medical Center shows that the 
veteran was hospitalized from May 28, 1998 to June [redacted], 1998.  
The final diagnoses were acute or chronic respiratory 
insufficiency, chronic aspiration pneumonia, status post CVA 
with severe neurological deficits, hydropneumothorax after 
thoracentesis, probable lung carcinoma, massive pleural 
effusion, and chronic atrial fibrillation.  The veteran's 
prognosis was extremely poor on discharge.  He died three 
days later.  

In June 1998, the appellant submitted a claim for DIC.  In 
answer to the question, "Are you claiming that the cause of 
death was due to service?", she checked the box indicating 
"no".

In August 1998, the RO received a letter from the appellant 
in which she related that the veteran died in June 1998 and 
stated, "Due to a stroke in Oct. 29, 1995 and a bleed on the 
brain, I feel as though it was stress related incident due to 
his being in World War II."  She asserted that she was 
entitled to DIC as all of the veteran's problems were war-
related.  She said, "I feel he had the stroke because of the 
war and that his connection stemmed from war related."

By a statement received in March 1999, the appellant stated 
that on October 29, 1995, she witnessed the veteran getting 
out of bed.  She said his service-connected left leg went out 
from under him, and he fell to the floor, striking his head 
on the bureau.  She said she called an ambulance which came 
and transported him to Maine Medical Center, where a "bleed 
on the brain" was discovered.  She enclosed a November 1998 
Application for Correcting or Completing a Certificate of 
Death, signed by S. M. Chase, who declared upon oath that the 
death certificate should indicate "trauma sustained during a 
fall due to a service-related leg injury" in box number 49. 

In March 1999, the appellant submitted a photocopy of an 
ambulance report (with an altered date of October 29, 1995), 
showing that the veteran had a previous medical history of 
strokes and hypotension.  The veteran reported that he lost 
his balance and fell, hitting his occipital region.  He also 
reported that a war injury impaired his left leg.  The 
examiner noted that the veteran's eye and mouth were drooping 
and indicated that the suspected problem was a CVA.  The 
veteran's wife said that the droopy eye and mouth were new 
symptoms.  The examiner indicated that upon arrival, the 
veteran was lying on the floor.  The veteran was taken by 
ambulance to the emergency room.

By a letter to the appellant dated in August 1999, the RO 
asked her to submit medical evidence of a link between the 
veteran's head trauma in October 1995 and his subsequent 
death in June 1998.

In November 1999, the appellant's representative submitted a 
certified copy of the veteran's amended death certificate, 
signed by Dr. S. Chase in October 1999.  This certificate 
shows that the veteran died of natural causes on June [redacted], 
1998.  It was noted that the veteran suffered a fall at home.  
The date of the injury was listed as "?", and the box 
entitled "time of injury" was not completed.  An autopsy 
was not performed.  The immediate cause of death was listed 
as aspiration pneumonitis (of one week's duration), due to or 
as a consequence of intracranial hemorrhage (of years' 
duration), due to or as a consequence of head trauma (of 
years' duration), due to or as a consequence of a fall due to 
a service-related leg injury (of years' duration).

By a letter to the appellant dated in November 1999, the RO 
asked her to complete and return release forms regarding all 
treatment providers who treated the veteran.

In December 1999, the RO received partially duplicative 
private medical records from Maine Medical Center dated from 
late October 1995 to November 1995.  An emergency department 
sheet triage note dated on October 29th  (the year is not 
indicated), reflects that the veteran reported that he felt 
dizzy and fell backward and hit his head on the floor.  On 
examination, there was a drooping mouth, equal grip strength, 
the pupils were equal and reactive to light, there was 
nausea, and no loss of consciousness.  It was noted that his 
past medical history included a war injury, an inability to 
move his left leg, and TIAs.  An emergency department record 
dated on October 29, 1995 reflects that the veteran had been 
taking medication for hypertension and was taking Coumadin as 
he had 9 TIAs in the past year.  The veteran's wife reported 
that the veteran suddenly destabilized in the past month and 
had since required weekly check-ups.  That morning, the 
veteran was found on the floor behind his bed, shaking as if 
he were cold.  He was conscious but responded 
inappropriately.  On examination, there was no evidence of 
scalp trauma.  The diagnostic impression was CVA in an 80 
year-old man on Coumadin, and questionable intracerebral 
bleed.  A computed tomography study was performed, after 
which a diagnosis of a cerebral bleed was indicated.

In December 1999, the RO received private medical records 
from the Maine Veterans Home dated from 1995 to 1997, which 
reflect treatment for status post right basal ganglia bleed 
with extension and coma, for pneumonia and hypertension, and 
for health care maintenance.  In a history taken upon 
admission, the examiner indicated that the veteran had been 
on Coumadin treatment for TIAs, and that several days of such 
treatment resulted in the bleed.  Private medical records 
from Special Care reflect that the veteran received 
rehabilitation care from February 1997 to June 1997, when he 
was transferred to NERH.

In April 2000, the RO received voluminous partially 
duplicative private medical records from Maine Medical Center 
dated from 1995 to 1998.  An August 1995 patient evaluation 
form reflects treatment for left leg pain.  Records show that 
the veteran was hospitalized several times from late 1997 to 
June 1998 at Maine Medical Center, including from May 28, 
1998 to June 12, 1998.  A May 29, 1998 consultation report 
notes that the veteran had a history of a CVA with residual 
left hemiparesis, that he had been bed- and wheelchair-bound 
since 1995, and that he had recurrent pneumonia since January 
1998.  A June 1998 discharge summary reflects that the 
current admission was one of several for chronic aspiration 
pneumonia and respiratory insufficiency. 

In April 2000, the RO also received voluminous records, 
including nursing notes, from NERH reflecting that the 
veteran was hospitalized from July 1997 to August 1997.  
Pertinent diagnoses indicated on the rehabilitation medicine 
discharge summary include status post CVA in 1995, 
significant spasticity on the left side, with some spasticity 
on the right side, question of mild to moderate rigidity at 
times, history of TIAs, status post right parenchymal 
bleeding, and history of hypertension.  Records also show 
that the veteran received home nursing care from HealthSouth 
during the periods when he was at home.  The RO also received 
partially duplicative NERH records from the veteran's October 
1997 admission (summarized above).  NERH records also reflect 
that the veteran was hospitalized there for most of March 
1998, and received further rehabilitation care.  It was noted 
that the veteran had recently been hospitalized at Mercy 
Hospital and treated for an upper respiratory tract infection 
leading to pneumonia, and that he had a recent decline in 
functional status.  The discharge diagnosis from the March 
1998 NERH admission was resolving debility after a most 
recent pneumonia and paroxysmal atrial fibrillation.

By a letter to the appellant dated in April 2000, the RO 
asked her if there were any other witnesses to the events of 
October 29, 1995, and asked her to obtain clarification from 
Dr. Chase as to why he amended the veteran's death 
certificate, including a list of evidence he considered.

By a statement dated in April 2000, the veteran's son said 
that he remembered many occasions on which his father fell 
while performing everyday activities as a result of his leg 
giving out.  He said his father told him that his leg caused 
him agonizing pain.

By a statement dated in May 2000, the appellant said that the 
veteran's death certificate was amended by Dr. S. Chase since 
he took over the veteran's care approximately 6 months before 
his death and was not immediately aware of the history of the 
case.  By a letter dated in May 2000, she said that on 
October 29, 1995, she and the veteran were home alone.  She 
said that when the veteran got out of bed, his leg collapsed 
under him and he fell, hitting his head on a bureau.  She 
said that she called their son, who came to their house.  She 
stated that the veteran was alert upon his arrival, and he 
was taken to the hospital.  She said that after a bleed was 
discovered on the veteran's brain, surgery was performed, and 
afterwards he was never able to walk again and his strength 
decreased.
 
By a letter dated in May 2000, H. M. Chase, D.O., PA, (whose 
signature and address are the same as those of Dr. S. Chase, 
who signed the death certificate) stated that after the 
veteran's fall, he was treated in several medical 
institutions over a period of several years before he himself 
began treating him.  He said that when he became the 
veteran's physician he was not fully aware of his history, 
and that "...after thouroughly [sic] examining his history I 
became aware that his death was related to a head injury that 
he received in a fall, and that fall derived from a leg 
injury received during military service."  By a letter dated 
in June 2000, the RO wrote to Dr. Chase and asked him to 
provide further clarification of his opinion.  Dr. Chase did 
not respond to this letter. 

By a statement dated in July 2000, the appellant reiterated 
her assertions.

In May 2001, the Board remanded the case to the RO in order 
to obtain a medical opinion as to whether the veteran's death 
was linked to his military service or to his established 
service-connected disabilities.  The RO was also asked to 
make another attempt to obtain clarification from Dr. Chase 
regarding his opinion linking the veteran's death with a fall 
in 1995.

By a letter to the appellant dated in June 2001, the RO 
advised her of VA's duty to assist her in obtaining evidence 
for her claim, and advised her of the evidence required to 
establish service connection for the cause of the veteran's 
death.  The appellant did not respond to this letter.

By a letter to Dr. Chase dated in June 2001, the RO asked him 
whether his May 2000 opinion was based on the appellant's 
reported history alone or whether it was based on a review of 
the veteran's medical records.  Dr. Chase did not respond to 
this letter.

In a September 2001 nine-page medical opinion, a VA 
neurologist indicated that he had carefully reviewed the 
veteran's medical records, and that he had conducted medical 
research.  He engaged in a lengthy discussion of specific 
pertinent records.  He noted that none of the medical records 
reflected external injury to the veteran's head or neck, and 
that records did not show a skull fracture or cerebral 
contusion.  He stated, "Based on the available evidence, my 
clinical suspicion in this case, is that he most likely had 
intracerebral hemorrhage which led to left hemiparesis and 
led to the fall rather than the fall leading to hemorrhage 
from head trauma."  He opined that it was probable that the 
veteran got up that morning, had hypertension, which was not 
probably very well controlled, and had a primary 
intracerebral hemorrhage, which resulted in the fall.  He 
noted that there was no evidence of an external injury over 
the occipital area, and that it was difficult to find any 
kind of corroborating evidence that he had trauma at all.  

He added that it was exceedingly likely that the veteran's 
intracerebral hemorrhage was primarily a hypertensive 
hemorrhage, and that it was not very likely that the 
veteran's PTSD was directly responsible for his hemorrhage.  
He stated, "It is, in my opinion, most likely that the right 
basal ganglia bleed in October 1995 did not result from a 
blow to the head sustained from a fall attributable to the 
veteran's left leg giving out due to his service-connected 
gunshot wound with loss of muscle substance in the left leg; 
it is probably more likely that he had a hypertensive 
hemorrhage and fell giving him left hemiparesis.  It is most 
likely, more than a 50% chance, that the residuals of this 
stroke were contributory to the cause of the veteran's death 
in 1998....  It is unlikely, in my opinion, that the 
cerebrovascular accident was proximately due to the result of 
the service-connected PTSD.  Whether or not it was aggravated 
by PTSD is an extremely difficult and controversial question 
to answer.  In my opinion, PTSD is not a risk factor for 
intracerebral hemorrhage."

By a statement dated in February 2002, the appellant's 
representative reiterated many of the appellant's prior 
assertions.  By another statement dated in February 2002, the 
appellant's representative noted that both Dr. Chase and the 
veteran's amended death certificate linked his death with his 
service-connected left leg disability, and concluded that 
therefore two doctors had opined that the two were linked, 
and that the preponderance of the evidence was thus in favor 
of a nexus between the veteran's death and a service-
connected disability.

By a letter dated in June 2002, the VA wrote to Dr. S. Chase 
and asked him to indicate whether his opinion as to the cause 
of the veteran's death was based on the appellant's reported 
history alone or was based on a review of the veteran's 
medical records.  Dr. Chase did not reply.  The appellant was 
notified of the doctor's failure to respond, and she did not 
reply.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including cardiovascular-renal disease 
(including hypertension), if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2002).

The veteran served on active duty from 1944 to 1945.  During 
his lifetime, his only established service-connected 
conditions were PTSD and residuals of a gunshot wound with 
loss of muscle substance and atrophy with a scar of muscle 
group XIV of the left thigh.  The veteran died in 1998.  The 
original death certificate lists the immediate cause of death 
as pneumonia, of one month's duration, due to or as a 
consequence of aspiration pneumonitis, due to or as a 
consequence of CVA.  The amended death certificate lists the 
immediate cause of death as aspiration pneumonitis (of one 
week's duration), due to or as a consequence of intracranial 
hemorrhage (of years' duration), due to or as a consequence 
of head trauma (of years' duration), due to or as a 
consequence of a fall due to a service-related leg injury (of 
years' duration).  Both the original and the amended death 
certificate were signed by Dr. S. Chase.

The medical evidence shows that pneumonia, aspiration 
pneumonitis, CVA, and intracranial hemorrhage, conditions 
listed on the veteran's original and amended death 
certificates, were first diagnosed more than four decades 
after the veteran's military service, and the appellant does 
not contend otherwise.  There is no medical opinion in the 
record showing that these conditions were present during 
military service or within the first post-service year.  
Instead, the appellant essentially asserts that the veteran's 
service-connected left leg disability caused him to fall and 
strike his head in October 1995, which caused intracranial 
bleeding and eventually resulted in his death from pneumonia 
in June 1998.  The Board notes that as a layperson, the 
appellant is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

There is conflicting evidence in the file as to the events of 
October 29, 1995, when the veteran was taken to the hospital 
and an intracranial bleed was discovered.  Some medical 
records relate that he was found in the bathroom, some 
indicate that he was found in bed, some show that he was 
found behind the bed, and the appellant asserts that she 
witnessed him fall (due to his left leg giving way) and 
strike his head as he was getting out of bed.  The Board 
notes that one record dated on October 29th, an emergency 
department triage note, reflects that the veteran himself 
reported that he first felt dizzy and then fell backward and 
hit his head on the floor.  Subsequent medical records show 
that the veteran thereafter had significant neurological and 
functional impairment, and was ill for the next three years 
until he died in 1998.

As noted above, there are two death certificates of record, 
both signed by Dr. Chase.  The original death certificate was 
amended at the request of the appellant.  In a May 2000 
letter, Dr. Chase indicated that he was initially unaware of 
the veteran's history, but that after examining his history 
he became aware that his death was related to a head injury 
that he received in a fall, and that the fall derived from a 
leg injury received during military service.  Dr. Chase has 
not responded to any of the letters sent to him requesting 
further clarification of his opinion.  Although the 
appellant's representative asserts that there are two doctors 
who have linked the veteran's death with service (the doctor 
who signed his death certificate and Dr. Chase), the fact 
remains that these doctors are one and the same, as Dr. Chase 
signed the death certificate.

It appears that Dr. Chase's opinion and the revised death 
certificate were based primarily on the appellant's reported 
history and not based on a review of the veteran's medical 
records, since such medical records reflect considerable 
inconsistencies regarding the events of October 29, 1995, and 
as it is even unclear whether the veteran actually had a fall 
on that date.  Dr. Chase has not responded to requests to 
identify the basis for his opinion linking the veteran's 
death with his service-connected left leg disability.  A mere 
recitation of the appellant's lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1996).

In contrast, a VA neurologist has reviewed the claims file 
and medical records, and provided a lengthy medical opinion 
in September 2001.  He noted that none of the medical records 
reflected any external injury to the veteran's head or neck, 
and that it was difficult to find any corroborating evidence 
that he had trauma at all.  He concluded that it was most 
likely (more than 50% likelihood) that the veteran initially 
had a cerebral hemorrhage which led to hemiparesis and 
falling rather than the other way around.  He also opined 
that the veteran's CVA was not linked to his service-
connected PTSD.  He opined that the veteran's intracerebral 
hemorrhage was primarily a hypertensive hemorrhage.  The 
Board finds that the VA neurologist's opinion is more 
credible than that of Dr. Chase, as the VA neurologist 
carefully reviewed the pertinent medical records and provided 
the bases for his opinion while it does not appear that Dr. 
Chase did so, and as it appears that Dr. Chase's opinion is 
based solely on the appellant's reported history.  Moreover, 
unlike the VA doctor, it does not appear that Dr. Chase has 
specialized training in neurology.  The Board finds that the 
weight of the evidence demonstrates that the veteran's death 
in 1998 from pneumonia was not linked to his service-
connected left leg disability.

The primary and contributory causes of death are not shown in 
the veteran's 1944-1945 service medical records; they were 
not present at the time of the 1948 post-service VA 
examination three years after service; and they apparently 
began many years after service. 

The weight of the evidence establishes that a disability 
incurred in or aggravated by service did not cause or 
contribute to the veteran's death, and thus service 
connection for the cause of his death is not warranted.  The 
preponderance of the evidence is against the claim; thus the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

